—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered November 1, 1993, convicting him of criminal sale of a controlled substance in the third degree (three counts), upon a jury verdict, and imposing sentence.
*445Ordered that the judgment is affirmed.
The defendant contends that the trial court’s marshalling of the evidence for the jury was unbalanced, thereby depriving him of a fair trial. We conclude that the trial court properly marshaled the evidence necessary to explain its charge on identification (see, CPL 300.10 [2]; People v Bell, 38 NY2d 116). The trial court fairly reviewed the evidence presented by both the prosecution and the defendant in light of the volume of evidence proffered. The court pointed out inconsistencies in the prosecution’s case and properly instructed the jury to consider these inconsistencies in its determination of witness credibility and the weight of the evidence. In addition, the court repeatedly informed the jury that it was the sole judge of the facts, the credibility of the witnesses, and the weight to be accorded to the evidence. Sullivan, J. P., Rosenblatt, Thompson and Ritter, JJ., concur.